DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2020/0389868 A1), in view of Huawei “Early Data Transmission for the CP Solution”, Document Number R2-1708300, dated August 2017, and further in view of Zhang et al. (US 2018/0184461 A1).
Regarding claim 21, Martin discloses:
a downlink data transmission method, applicable to a system comprising a User Equipment (UE) and a base station, the method comprising: 
sending, by the base station (fig.5 which discloses a base station 101a), paging signaling to the UE (fig.5 which describes the UE receiving paging signaling from the base station, par.[0080]), wherein downlink data is determined to be transmitted by direct transmission to the UE (par.[0060] describes the transmission of data to the UE, wherein the UE is in an RRC_Inactive state. The Office notes that while the UE is in an RRC_Inactive state, that the network (e.g. “core network”) can directly transmit data to the UE as if the UE was in a connected state because the UE context is saved), and the UE is in an inactive state (par.[0060] as discussed above and in reference to fig.5 wherein the UE is in an RRC_Inactive state, par.[0083]); 
receiving, by the UE (fig.5 element 104, which teaches a User Equipment (UE) that is communicatively coupled with a base station), the paging signaling from the base station (fig.5 which teaches that the base station as discussed above is configured to transmit to the UE a paging signal, which contains an indication of a preamble and C-RNTI allocation); 
initiating, by the UE, a random access according to the paging signaling, sending, by the UE, a third message (MSG3) to the base station, the MSG3 comprising a Radio Resource Control (RRC) connection recovery request (par.[0085] which teaches that when the UE receives the paging while the UE is in the RRC_Inactive, that the UE will send a paging response message in a RACH procedure (e.g. a MSG3) with an RRC_Connection_Setup (i.e. “a connection recovery”) to the base station); 
sending, by the base station (fig.5 the aforecited base station), a fourth message (MSG4) to the UE (fig.5 wherein the base station transmits a message 4 to the UE), the MSG4 comprising RRC connection recovery with downlink data (fig.5 which discloses that the UE receives the MSG4 with downlink data on a PDSCH)
While the disclosure of Martin substantially discloses the claimed invention, it does not disclose:
the MSG4 and first indication information, the first indication information indicating whether additional downlink data is sent to the UE; 
determining, by the UE, the first indication information indicating additional downlink data is not to be sent to the UE, and maintaining the UE in an inactive state;
determining, by the UE, the first indication information indicating the additional downlink data is to be sent to the UE, and switching the UE to a connected state;
sending, by the UE, a fifth message (MSG5) to the base station, wherein the MSG5 comprising second indication information; sending, by the base station, RRC connection release signaling to the UE.
In an analogous art, the disclosure of Huawei teaches:
the MSG4 and first indication information, the first indication information indicating whether additional downlink data is sent to the UE (pg.4 and fig.3 discloses a MSG4: comprises a NAS PDU+End Indicator and/or no indication that the session can be terminated);
determining, by the UE, the first indication information indicating additional downlink data is not to be sent to the UE, and maintaining the UE in an inactive state (pg.5 Step4: Contention Resolution, downlink data and termination of the session element 4a and Step:1 which discloses that the UE if receiving small data does not transition into RRC_Connected);
determining, by the UE, the first indication information indicating the additional downlink data is to be sent to the UE, and switching the UE to a connected state (fig.3 4c MSG4 with RRCConnectionSetup, wherein the MSG4 comprises no end indication and instead comprises a RRCConnectionSetup, and UE transmits a HARQ-ACK;
sending, by the UE, a fifth message (MSG5) to the base station, wherein the MSG5 comprising second indication information (fig.3 element 5 wherein the UE transmits to the base station with the RRCConnectionSetupComplete message); 
sending, by the base station, RRC connection release signaling to the UE (fig.3 element 7 wherein the base station transmits to the UE a RRCConnectionRelease).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the downlink transmission methods as discussed in Martin, which discloses small data transmission or early data transmission in a MSG4, with the disclosure of Huawei, which teaches transmission of a MSG4 with RRCConnectionSetup with data or an end indication. The motivation/suggestion would have been to provide a method for reducing the need for the mobile to constantly transition from RRC_Idle when a small data packet can fit in a message 3 or 4, and further allowing for a mobile to only transition to RRC_Connected when necessary, thus reducing UE power consumption and network overhead. 
While the disclosures of Martin and Huawei substantially discloses the claimed invention, they do not explicitly disclose:
skipping sending, by the UE, the MSG5, when the MSG4 is not received by the UE; and 
sending, by the base station, the MSG4, when the MSG5 is not received within a preset duration.
However, this technique was well-known and previously discussed in Zhang et al.
For example, Zhang discloses:
skipping sending, by the UE, the MSG5, when the MSG4 is not received by the UE (par.[0294] which describes that the MSG5 from the UE is not received because the UE was unable to decode the MSG4, thus……); and 
sending, by the base station, the MSG4, when the MSG5 is not received within a preset duration (par.[0294] the UE will perform coverage enhancement on the MSG4 transmission such that the MSG4 is sent repetitiously to allow the UE other attempts to receive the MSG4).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Martin for DL SDT/EDT with the SDT/EDT methods as discussed in Huawei which teaches a fallback to a conventional random access when data which is larger than the allowed amount for DL EDT/SDT transmission needs to be sent, transmitting an indication to the UE, and further falling back to a traditional random access, with the coverage enhancement for MSG4 and MSG5 as discussed in Zhang, for IoT, MTC UEs that are unable to correctly receive RACH messages. The motivation/suggestion would have been to prevent the MSG4 from being missed so that a fallback random access could be completed and UE can receive all of its requisite data. 
Regarding claim 22, Martin discloses:
A system, comprising a User Equipment (UE) and a base station, wherein the base station is configured to:
sending, by the base station (fig.5 which discloses a base station 101a), paging signaling to the UE (fig.5 which describes the UE receiving paging signaling from the base station, par.[0080]), wherein downlink data is determined to be transmitted by direct transmission to the UE (par.[0060] describes the transmission of data to the UE, wherein the UE is in an RRC_Inactive state. The Office notes that while the UE is in an RRC_Inactive state, that the network (e.g. “core network”) can directly transmit data to the UE as if the UE was in a connected state because the UE context is saved), and the UE is in an inactive state (par.[0060] as discussed above and in reference to fig.5 wherein the UE is in an RRC_Inactive state, par.[0083]); 
receiving, by the UE (fig.5 element 104, which teaches a User Equipment (UE) that is communicatively coupled with a base station), the paging signaling from the base station (fig.5 which teaches that the base station as discussed above is configured to transmit to the UE a paging signal, which contains an indication of a preamble and C-RNTI allocation); 
initiating, by the UE, a random access according to the paging signaling, sending, by the UE, a third message (MSG3) to the base station, the MSG3 comprising a Radio Resource Control (RRC) connection recovery request (par.[0085] which teaches that when the UE receives the paging while the UE is in the RRC_Inactive, that the UE will send a paging response message in a RACH procedure (e.g. a MSG3) with an RRC_Connection_Setup (i.e. “a connection recovery”) to the base station); 
sending, by the base station (fig.5 the aforecited base station), a fourth message (MSG4) to the UE (fig.5 wherein the base station transmits a message 4 to the UE), the MSG4 comprising RRC connection recovery with downlink data (fig.5 which discloses that the UE receives the MSG4 with downlink data on a PDSCH)
While the disclosure of Martin substantially discloses the claimed invention, it does not disclose:
the MSG4 and first indication information, the first indication information indicating whether additional downlink data is sent to the UE; 
determining, by the UE, the first indication information indicating additional downlink data is not to be sent to the UE, and maintaining the UE in an inactive state;
determining, by the UE, the first indication information indicating the additional downlink data is to be sent to the UE, and switching the UE to a connected state;
sending, by the UE, a fifth message (MSG5) to the base station, wherein the MSG5 comprising second indication information; sending, by the base station, RRC connection release signaling to the UE.
In an analogous art, the disclosure of Huawei teaches:
the MSG4 and first indication information, the first indication information indicating whether additional downlink data is sent to the UE (pg.4 and fig.3 discloses a MSG4: comprises a NAS PDU+End Indicator and/or no indication that the session can be terminated);
determining, by the UE, the first indication information indicating additional downlink data is not to be sent to the UE, and maintaining the UE in an inactive state (pg.5 Step4: Contention Resolution, downlink data and termination of the session element 4a and Step:1 which discloses that the UE if receiving small data does not transition into RRC_Connected);
determining, by the UE, the first indication information indicating the additional downlink data is to be sent to the UE, and switching the UE to a connected state (fig.3 4c MSG4 with RRCConnectionSetup, wherein the MSG4 comprises no end indication and instead comprises a RRCConnectionSetup, and UE transmits a HARQ-ACK;
sending, by the UE, a fifth message (MSG5) to the base station, wherein the MSG5 comprising second indication information (fig.3 element 5 wherein the UE transmits to the base station with the RRCConnectionSetupComplete message); 
sending, by the base station, RRC connection release signaling to the UE (fig.3 element 7 wherein the base station transmits to the UE a RRCConnectionRelease).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the downlink transmission methods as discussed in Martin, which discloses small data transmission or early data transmission in a MSG4, with the disclosure of Huawei, which teaches transmission of a MSG4 with RRCConnectionSetup with data or an end indication. The motivation/suggestion would have been to provide a method for reducing the need for the mobile to constantly transition from RRC_Idle when a small data packet can fit in a message 3 or 4, and further allowing for a mobile to only transition to RRC_Connected when necessary, thus reducing UE power consumption and network overhead. 
While the disclosures of Martin and Huawei substantially discloses the claimed invention, they do not explicitly disclose:
skipping sending, by the UE, the MSG5, when the MSG4 is not received by the UE; and 
sending, by the base station, the MSG4, when the MSG5 is not received within a preset duration.
However, this technique was well-known and previously discussed in Zhang et al.
For example, Zhang discloses:
skipping sending, by the UE, the MSG5, when the MSG4 is not received by the UE (par.[0294] which describes that the MSG5 from the UE is not received because the UE was unable to decode the MSG4, thus……); and 
sending, by the base station, the MSG4, when the MSG5 is not received within a preset duration (par.[0294] the UE will perform coverage enhancement on the MSG4 transmission such that the MSG4 is sent repetitiously to allow the UE other attempts to receive the MSG4).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Martin for DL SDT/EDT with the SDT/EDT methods as discussed in Huawei which teaches a fallback to a conventional random access when data which is larger than the allowed amount for DL EDT/SDT transmission needs to be sent, transmitting an indication to the UE, and further falling back to a traditional random access, with the coverage enhancement for MSG4 and MSG5 as discussed in Zhang, for IoT, MTC UEs that are unable to correctly receive RACH messages. The motivation/suggestion would have been to prevent the MSG4 from being missed so that a fallback random access could be completed and UE can receive all of its requisite data.
Regarding claim 23, Martin discloses:
a non-transitory computer-readable storage medium, having a computer program stored thereon for execution by a processor to implement the operations:
a downlink data transmission method, applicable to a system comprising a User Equipment (UE) and a base station, the method comprising: 
sending, by the base station (fig.5 which discloses a base station 101a), paging signaling to the UE (fig.5 which describes the UE receiving paging signaling from the base station, par.[0080]), wherein downlink data is determined to be transmitted by direct transmission to the UE (par.[0060] describes the transmission of data to the UE, wherein the UE is in an RRC_Inactive state. The Office notes that while the UE is in an RRC_Inactive state, that the network (e.g. “core network”) can directly transmit data to the UE as if the UE was in a connected state because the UE context is saved), and the UE is in an inactive state (par.[0060] as discussed above and in reference to fig.5 wherein the UE is in an RRC_Inactive state, par.[0083]); 
receiving, by the UE (fig.5 element 104, which teaches a User Equipment (UE) that is communicatively coupled with a base station), the paging signaling from the base station (fig.5 which teaches that the base station as discussed above is configured to transmit to the UE a paging signal, which contains an indication of a preamble and C-RNTI allocation); 
initiating, by the UE, a random access according to the paging signaling, sending, by the UE, a third message (MSG3) to the base station, the MSG3 comprising a Radio Resource Control (RRC) connection recovery request (par.[0085] which teaches that when the UE receives the paging while the UE is in the RRC_Inactive, that the UE will send a paging response message in a RACH procedure (e.g. a MSG3) with an RRC_Connection_Setup (i.e. “a connection recovery”) to the base station); 
sending, by the base station (fig.5 the aforecited base station), a fourth message (MSG4) to the UE (fig.5 wherein the base station transmits a message 4 to the UE), the MSG4 comprising RRC connection recovery with downlink data (fig.5 which discloses that the UE receives the MSG4 with downlink data on a PDSCH)
While the disclosure of Martin substantially discloses the claimed invention, it does not disclose:
the MSG4 and first indication information, the first indication information indicating whether additional downlink data is sent to the UE; 
determining, by the UE, the first indication information indicating additional downlink data is not to be sent to the UE, and maintaining the UE in an inactive state;
determining, by the UE, the first indication information indicating the additional downlink data is to be sent to the UE, and switching the UE to a connected state;
sending, by the UE, a fifth message (MSG5) to the base station, wherein the MSG5 comprising second indication information; sending, by the base station, RRC connection release signaling to the UE.
In an analogous art, the disclosure of Huawei teaches:
the MSG4 and first indication information, the first indication information indicating whether additional downlink data is sent to the UE (pg.4 and fig.3 discloses a MSG4: comprises a NAS PDU+End Indicator and/or no indication that the session can be terminated);
determining, by the UE, the first indication information indicating additional downlink data is not to be sent to the UE, and maintaining the UE in an inactive state (pg.5 Step4: Contention Resolution, downlink data and termination of the session element 4a and Step:1 which discloses that the UE if receiving small data does not transition into RRC_Connected);
determining, by the UE, the first indication information indicating the additional downlink data is to be sent to the UE, and switching the UE to a connected state (fig.3 4c MSG4 with RRCConnectionSetup, wherein the MSG4 comprises no end indication and instead comprises a RRCConnectionSetup, and UE transmits a HARQ-ACK;
sending, by the UE, a fifth message (MSG5) to the base station, wherein the MSG5 comprising second indication information (fig.3 element 5 wherein the UE transmits to the base station with the RRCConnectionSetupComplete message); 
sending, by the base station, RRC connection release signaling to the UE (fig.3 element 7 wherein the base station transmits to the UE a RRCConnectionRelease).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the downlink transmission methods as discussed in Martin, which discloses small data transmission or early data transmission in a MSG4, with the disclosure of Huawei, which teaches transmission of a MSG4 with RRCConnectionSetup with data or an end indication. The motivation/suggestion would have been to provide a method for reducing the need for the mobile to constantly transition from RRC_Idle when a small data packet can fit in a message 3 or 4, and further allowing for a mobile to only transition to RRC_Connected when necessary, thus reducing UE power consumption and network overhead. 
While the disclosures of Martin and Huawei substantially discloses the claimed invention, they do not explicitly disclose:
skipping sending, by the UE, the MSG5, when the MSG4 is not received by the UE; and 
sending, by the base station, the MSG4, when the MSG5 is not received within a preset duration.
However, this technique was well-known and previously discussed in Zhang et al.
For example, Zhang discloses:
skipping sending, by the UE, the MSG5, when the MSG4 is not received by the UE (par.[0294] which describes that the MSG5 from the UE is not received because the UE was unable to decode the MSG4, thus……); and 
sending, by the base station, the MSG4, when the MSG5 is not received within a preset duration (par.[0294] the UE will perform coverage enhancement on the MSG4 transmission such that the MSG4 is sent repetitiously to allow the UE other attempts to receive the MSG4, such that connection between the UE and network can be established).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Martin for DL SDT/EDT with the SDT/EDT methods as discussed in Huawei which teaches a fallback to a conventional random access when data which is larger than the allowed amount for DL EDT/SDT transmission needs to be sent, transmitting an indication to the UE, and further falling back to a traditional random access, with the coverage enhancement for MSG4 and MSG5 as discussed in Zhang, for IoT, MTC UEs that are unable to correctly receive RACH messages. The motivation/suggestion would have been to prevent the MSG4 from being missed so that a fallback random access could be completed and UE can receive all of its requisite data.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. With regard to the priority of the Martin (US 2020/0389868 A1) Martin was filed on 11/29/2017, with priority to a foreign application EP 16206769.8 which was filed on 12/23/2016, thus Martin is qualified as prior art over the applicants claims.
The applicants further allege that the combination of Martin (US 2020/0389868 A1) in view of in view of Huawei “Early Data Transmission for the CP Solution”, Document Number R2-1708300, dated August 2017, and further in view of Zhang et al. (US 2018/0184461 A1) do not disclose:
Sending, by the base station the message 4 when the message 5 is not received with a preset duration. As discussed above the Office relies on Zhang to teach the above claimed feature, which was well-known at the time of the filing of the instant application. The applicants appear to suggest that the repetitious transmission of a RAR and/or a MSG4 when the MSG3 or MSG5 isn’t received at the base station conflicts with disclosures of Martin and Huawei, because the applicants claims are directed to protecting a downlink transmission, and are not a part of a “Random Access”. However, this is inaccurate. First the applicants specification discloses that the process is a random access (par.[0005, 0017, and 0029] which recites, in part, “A random access may be initiated according to received paging signaling,….”). The office notes the claims also recites, initiating a random access procedure.  
Secondly, the disclosure of Martin is directed to a method and systems for performing Early Data Transmission (EDT) also known as Small Data Transmission (SDT), wherein the EDT/SDT is performed on the downlink from the base station to the UE. The office notes that Martin as well as the technique for performing EDT/SDT discussed in Huawei incorporates the Random Access Procedure (RACH), wherein the UE which is to receive EDT/SDT should not have to enter into an RRC Connected State unnecessarily. F. To suggest that the techniques discussed in Martin and Huawei are incompatible with Zhang, and to further suggest that applicants disclosure and specification is directed to protecting DL transmissions and not RACH is respectfully incorrect. As discussed above, the process for performing EDT/SDT includes RACH, thus it would be apparent to one of ordinary skill in the art to incorporate RACH techniques in order to achieve the applicants claimed subject matter. 

The Office notes that the 112 rejection of the claims have been overcome due to the applicants cancellation of original claims 1-20. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CATT “Downlink Small Data Transmission in Inactive State”, document number R2-167955, November 14th - 18th, 2016. The document discloses EDT/SDT in the downlink wherein the eNB pages the UE, and subsequently transmits the downlink data to the UE, (sec.2 fig.2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411